DETAILED ACTION
This is in response to communication received on 11/20/18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raphael et al. US PGPub 2014/0273002 hereinafter RAPHAEL.
As for claim 1, RAPHAEL teaches ”A label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nano structures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging” (abstract, lines 1-9), i.e. A method for determining cell response to a combination of topographical and chemical signaling cues, tuned independently.
	RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), see lithographically patterning functionalized structures on a substrate in one or more array, wherein the one or more arrays is in contact with a fluid containing at least one living cell, wherein the substrate, the fluid, and at least one living cell comprise a chip; adding topographical substrate features to at least one area of the lithographically patterned substrate by either etching or deposition.
	RAPHAEL teaches that “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nanostructures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging. Transmitted light imaging and/or fluorescence imaging may be done simultaneously with the LSPR imaging” (paragraph 8) and “FIG. l(a) shows the nanoplasmonic response of a c-myc functionalized array to 200 nM of commercial anti-c-myc in serum-free media, introduced microfluidically. The mean intensity of the array was calculated within a 9.5x9.5 μm region-of-interest centered about the array for each time point” (paragraph 12, lines 3-8), wherein there are multiple pictures, one for each time point such that for each of a plurality of times, receiving and combining surface characterization data and cell characterization data for at least one array of functionalized structures or topographical areas of the lithographically patterned chip; for a plurality of times, determining the topographical structure's area, size and shape that interfaces with at least one living cell; for a plurality of times, determining the surface topography of both the structures and patterned topographical areas that interface with at least one living cell; nd for a plurality of times, determining the chemical functionalization of structures and topographically patterned areas interfacing with at least one living cell. 
As for claim 2, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), i.e. wherein gold structure are lithographically patterned on the substrate.
As for claim 3, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), “The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant. A Ti/Au layer was deposited using a Temescal electron-beam evaporator” (paragraph 27, lines 15-19) and further see Fig. 1(a), i.e. wherein the substrate is selectively etched in the vicinity of selected gold structures, creating three dimensional substrate structures with gold caps.
As for claim 4, RAPHAEL teaches “the gold nanostructures were functionalized with a two-component self-assembled monolayer” (paragraph 18, lines 2-3) i.e. wherein the gold structures and gold capped structures are functionalized, independent of the substrate functionalization, to interact with molecules comprising cell surface receptors, protein secreted by at least one cell, vesicles secreted by at least one cell, or other secreted molecules and cell surface markers.
As for claim 5, RAPHAEL teaches ““The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant.” 9paragraph 27, lines 15-19), i.e. wherein the substrate is selectively etched or material is deposited, in the absence of gold structures, to a lithographically defined pattern of three dimensional topographies for interfacing with cells.
As for claim 6, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), “The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant. A Ti/Au layer was deposited using a Temescal electron-beam evaporator” (paragraph 27, lines 15-19) and further see Fig. 1(a), i.e. wherein the gold structures, the gold capped structures, and the patterned topographical regions are combined within a single array.
As for claim 7, Examiner notes that there is no limitation on how the functionalization takes place, what the functionalization is, or even what effect the functionalization has, only that it be independent of the gold functionalization, and that it have some kind of interaction, which is not limited, with the molecules that comprise cell surface receptors, protein secreted by at least one cell, vesicles secreted by at least one cell, or other secreted molecules and cell surface markers. Examiner also notes that there is no limitation on whether the surface is actually expose to those molecules.
RAPHAEL teaches ““The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant.” 9paragraph 27, wherein the etched or deposited topographical area of the substrate is functionalized, independent of the gold functionalization, to interact with molecules that comprise cell surface receptors, protein secreted by at least one cell, vesicles secreted by at least one cell, or other secreted molecules and cell surface markers.
As for claim 8, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), “The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant. A Ti/Au layer was deposited using a Temescal electron-beam evaporator” (paragraph 27, lines 15-19) and further see Fig. 1(a) i.e. wherein the structures are spaced in a uniform manner. 
As for claim 9, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), “The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant. A Ti/Au layer was deposited using a Temescal electron-beam evaporator” (paragraph 27, lines 15-19), i.e. wherein the etched area or deposited material incorporates topographies of flat surfaces, ramps, sinusoidal patterns, exponential patterns and their functional superposition, as determined by the design of the lithographic mask.
As for claim 10, RAPHAEL teaches “The patterned coverslips were cleaned by hydrogen plasma ashing, and the gold nanostructures were functionalized with a two-component self-assembled monolayer (SAM) of thiols consisting of a 3:1 ratio of SH-(CH2 )sEG3- OH(SPO) to SH-(CH2 ) 11-EG3-NH2 (SPN). The SPN component was covalently conjugated with commercially available c-myc peptide” (paragraph 18, lines 1-7), i.e. wherein the… deposited substrate material is coated with a uniform thin film of… other material for crosslinking biomolecules for specific or non-specific studies of cell substrate interactions.
As for claim 11, RAPHAEL teaches “The patterned coverslips were cleaned by hydrogen plasma ashing, and the gold nanostructures were functionalized with a two-component self-assembled monolayer (SAM) of thiols consisting of a 3:1 ratio of SH-(CH2 )sEG3- OH(SPO) to SH-(CH2 ) 11-EG3-NH2 (SPN). The SPN component was covalently conjugated with commercially available c-myc peptide. The functionalized chips were mounted onto a custom built microfluidic perfusion assembly for the introduction of fresh media and loaded onto a Zeiss Axio Observer inverted microscope” (paragraph 18, lines 1-9), see all of paragraph 29, and “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nanostructures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging. Transmitted light imaging and/or fluorescence imaging may be done simultaneously with the LSPR imaging” (paragraph 8) and “FIG. l(a) shows the nanoplasmonic response of a c-myc functionalized array to 200 nM of commercial anti-c-myc in serum-free media, introduced microfluidically. The mean intensity of the array wherein the at least one live cell is incubated on the chip and integrated within a light microscope for live cell imaging for a plurality of times.
As for claim 12, RAPHAEL teaches “The application of nanoplasmonic imaging to the study of extracellular signaling brings with it a number of advantages” (paragraph 9, lines 1-3), i.e. wherein a light-based imaging technique comprising… nanoplasmonic.
As for claim 13, RAPHAEL teaches “Paracrine signaling is a form of close-range communication between cells, typically mediated by the secretion of proteins. The types of proteins secreted as well as their spatial and temporal distributions give rise to a broad range of possible responses amongst the receiving cells, including cell migration and proliferation” (paragraph 5) and “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nanostructures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging. Transmitted light imaging and/or fluorescence imaging may be done simultaneously with the LSPR imaging” (paragraph 8), i.e. wherein a cell phenotype comprising migration… can be determined in registry with the lithographically patterned and chemically functionalized surfaces.
As for claim 14, RAPHAEL teaches “All imagery was acquired using Zeiss AxioVision software, an inverted Zeiss Axio Observer microscope, and a thermoelectrically-cooled 16 bit CCD camera” (paragraph 29, lines 1-3), i.e. wherein sensor data is received from a charge-coupled device or complementary metal on silicon device positioned to receive emissions from at least one array.
As for claim 15, RAPHAEL teaches “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions wherein the chip is compatible with microscopy techniques… fluorescence microscopy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. US PGPub 2014/0273002 hereinafter RAPHAEL.
As for claim 16, RAPHAEL teaches an experiment in paragraph 28, 29, 30 and 31 i.e. wherein  additionally comprising a method of lithographically patterning nanoplasmonic arrays as incorporated sensors on the same chip as claim 1, the method comprising: for each of a plurality of times, receiving sensor data from at least one array of functionalized plasmonic nanostructures for localized surface plasmon resonance imaging (LSPRi) in a fluid that may contain one or more cells, or no cells; determining intensity data for the nanostructures, based on the sensor data for each of the plurality of times; determining fractional occupancy data for the nanostructures based on the intensity data for each of the plurality of times.
RAPHAEL is silent on determining extracellular concentration data of the analyte based on the fractional occupancy data.
However, Examiner notes that it is well within the skill of the ordinary artisan to extrapolate sensor data to infer properties. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the sensor data of RAPHAEL and the known method of extrapolation to obtain the predictable result of data about an analyte.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As for claim 17, RAPHAEL teaches “3) The nanostructures are calibrated for the quantitative determination of secreted protein concentration as a function of time and space” (paragraph 9, lines 11-15) and “FIG. l(a) shows the nanoplasmonic response of a c-myc functionalized array to 200 nM of commercial anti-c-myc in serum-free media, introduced microfluidically. The mean intensity of the array was calculated within a 9.5x9.5 μm region-of-interest centered about the array for each time point” (paragraph 12, lines 3-8), i.e. wherein nanoplasmonic imaging of the functionalized nanoplasmonic arrays is used to calibrate the arrays by the introduction of an analyte.
As for claim 18, RAPHAEL teaches “A label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nano structures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging” (abstract, lines 1-8) i.e. wherein the functionalized nanoplasmonic arrays act as a sensor for detecting cell secretions or binding of cell surface receptors.
As for claim 19, RAPHAEL teaches “Square arrays of gold nanostructures were patterned onto No. 1.5 glass coverslips using electron beam nanolithography as described in Raphael et al., "A New Methodology for Quantitative LSPR Biosensing and Imaging," Anal. Chem., 84, 1367-73 (2012), the entire contents of which is incorporated herein by reference. Each array (6x6 μm) consisted of 400 evenly spaced nanostructures separated by a pitch of 300 nm. The bases of the nanostructures were circular in cross section with diameters of 70±5 nm and the heights were 75±2 nm” (paragraph 17, lines 4-13), “The samples were developed for 1 minute in an IPA/MIBK bath and the chromium layer wet-etched from the bottom of the pattern using the CR-7 etchant. A Ti/Au layer was deposited using a Temescal electron-beam evaporator” (paragraph 27, lines 15-19) and further see Fig. 1(a), i.e. wherein the nanoplasmonic arrays are integrated into arrays containing etched or deposited topographical areas, gold structures, and gold capped etched structures.
As for claim 20, RAPHAEL teaches “All imagery was acquired using Zeiss AxioVision software, an inverted Zeiss Axio Observer microscope, and a thermoelectrically-cooled 16 bit CCD camera” (paragraph 29, lines 1-3), i.e. wherein sensor data is received from a charge-coupled device or complementary metal on silicon device positioned to receive emissions from at least one array.
As for claim 21, RAPHAEL teaches “FIG. 4(b) shows the fractional occupancy, f, of the array closest to Cell A as determined from the LSPR spectra which was collected simultaneously with the LSPR imagery” (paragraph 15, lines 5-8) and “When imaged on a CCD camera these spectroscopic signatures are manifested as an increase in the brightness of the nanostructures (FIG. 1( a)) and can be quantified in terms of the fractional occupancy of surface bound receptors” (paragraph 16, lines 8-12), i.e. wherein the fractional occupancy data comprises a fractional occupancy (µi)… determined for each of a plurality of times.
RAPHAEL is silent on a standard deviation. However, Examiner notes that standard deviation is a well-known part of calculation experimental results designed to compensate for error in sensor data. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the sensor data of RAPHAEL and the known method of calculating standard deviation to obtain the predictable result of data about an analyte.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the calculating standard deviation.  It is the position of the examiner that the criticality on the calculation standard deviation does not provide patentable distinction as the standard deviation appears to incidental absent evidence.
As for claim 22, RAPHAEL teaches  “When imaged on a CCD camera these spectroscopic signatures are manifested as an increase in the brightness of the nanostructures (FIG. 1( a)) and can be quantified in terms of the fractional occupancy of surface bound receptors” (paragraph 16, lines 8-12), and “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging” (paragraph 8, lines 1-5), i.e. further comprising determining movement of the analyte in the fluid from the extracellular concentration by mapping the fractional occupancy for each of at least one array of plasmonic nanostructures over the plurality of times.
As for claim 23, RAPHAEL teaches “The aforementioned problems are overcome in the present invention which provides a label-free method for the spatio-temporal mapping of protein secretions from individual cells in real time by using a chip for localized surface plasmon resonance (LSPR) imaging. The chip is a glass coverslip compatible for use in a standard microscope having at least one array of functionalized plasmonic nanostructures patterned onto it. After placing a cell on the chip, the secretions from the cell are spatially and temporally mapped using LSPR imaging. Transmitted light imaging and/or fluorescence imaging may be done simultaneously with the LSPR imaging” (paragraph 8), i.e. wherein the chip is compatible with microscopy techniques including… fluorescence microscopy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717